Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5 are objected to because of the following informalities:  The period should be at the end of claims 4-5.  Appropriate correction is required.


Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 20180061453 A1) in view of Ljolje et al. (US 20130051753 A1), hereinafter ‘Ljolje’.

Regarding claim 1, Srinivasan discloses a computer program product (para [0031]: software and/or firmware) providing increased playback speed of audio files (para [0009]-[0010]: speeding-up playback of previously recorded media), the computer program comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se (para [0031]: computer readable storage device), the program instructions are readable by a computer to cause the computer to perform a method comprising the steps of: 
identifying a select media from the media database 110); 
adding a flag to metadata of the pedagogic media file (para [0022]: the candidate identifier 210 determines whether an audio frame is a candidate frame for dropping based on the number of skip bytes included in the audio frame … the candidate identifier 210 maintains a data structure 212 (e.g., a table, a list, a bit array, etc.) of candidate frames for dropping); 
wherein the flag is representative of pauses in the pedagogic media file (para [0020]: if there is silence or a pause between bursts of speed, the corresponding audio frame will have a large number of skip bytes; para [0022]: the candidate identifier 210 may identify an audio frame as a candidate frame for dropping when the number of skip bytes included in the audio frame satisfies the skip bytes threshold); and 
providing one or more new playback speeds based at least in part on the flag (para [0042] and fig. 5: If, at block 502, the digital recording/playback device 104 determines that recorded media is selected for playback at an enhanced rate … during playback, the example media renderer 225 … may drop candidate frames flagged for dropping by the frames selector 220).
While Srinivasan is directed to speed-enhanced playback of media files in general, Srinivasan does not explicitly disclose that the media file are pedagogic.
However, in analogous art, Ljolje discloses modifying the playback speed of pedagogic media files (para [0030]: For example, a content provider may offer pre-recorded lectures, teaching materials, and other learning content at a slow rate (i.e. a note-taking speed). The content provider may also offer pre-recorded lectures, teaching materials, and other learning content at a faster rate (i.e. a review/refresh speed). The content source 102 may provide a selectable menu that includes the first and the second media content selections from which a user may choose a particular selection).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Srinivasan in view of the above teachings of Ljolje in order to provide pedagogic media at a particular rate as specified by the content provider or end user (Ljolje, para [0030]).

Regarding claim 3, the combination of Srinivasan and Ljolje discloses the method of claim 1, wherein the new playback speed is at least one of a recommended fast playback speed and a maximum fast playback speed (Srinivasan, para [0022], [0039]: In some examples, the candidate identifier 210 determines a maximum speed-enhanced playback rate; para [0030]: at the maximum playback rate (e.g., 1.3×), the playback time can be reduced to 6.24 seconds. The speech is understandable in spite of the speed-enhanced playback because the removed frames are determined to be “unimportant” audio frames).

Regarding claim 8, the combination of Srinivasan and Ljolje discloses the method of claim 1, further comprising the step of playing back the pedagogic media file at the new playback speed (Srinivasan, para [0042], fig. 5: At block 508, the example speed enhancer 112 renders the selected media. For example, during playback, the example media renderer 225 … may drop candidate frames flagged for dropping by the frames selector 220).

Regarding claim 9, the combination of Srinivasan and Ljolje discloses the method of claim 1, wherein the new playback speeds comprises spoken sections at an original speed and silent sections at a fast forwarded speed (Srinivasan, para [0030]: The speech is understandable in spite of the speed-enhanced playback because the removed frames are determined to be “unimportant” audio frames (e.g., silence or mostly silence) and only those frames that are considered “important” are retained (e.g., that have skip byte counts that satisfy the skip bytes threshold 306). The corresponding video frames are also dropped to maintain lip synchronization).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Ljolje, further in view of Gilson et al. (US 20150332732 A1), hereinafter ‘Gilson’.

Regarding claim 2, the combination of Srinivasan and Ljolje discloses the method of claim 1, but fails to disclose further comprising the step providing user playback speed control when the flag of the pedagogic media file is conditional.
However, in analogous art, Gilson discloses the step providing user playback speed control when the flag of the pedagogic media file is conditional (para [0041], [0043], [0045]: the requests for different playback rates in steps 303 and 308, and the determination in step 307 whether to end the current playback rate may be based autonomously on and be performed in response to the complexity of the audiovisual content being played back … Complexity of the audiovisual content may be determined in various ways, including measuring the amount of motion or change of video content (e.g., imagery) from video frame to video frame. Note, therefore the system generates metadata or ‘flags’ that define complex portions of the media which meets the limitation of a ‘conditional’ flag. Also, the ‘requests for different playback rates’ may be received from the user, para [0031], therefore the user is provided with playback control when the flag is conditional according to the broadest reasonable interpretation of the claim).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Srinivasan and Ljolje further in view of the above teachings of Gilson in order to to make the content more comprehensible by accounting for the complexity of the video signal (Ljolje, para [0041]).

Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Ljolje, further in view of DeGrazia (US 7822050 B2).

Regarding claims 6-7, the combination of Srinivasan and Ljolje discloses the method of claim 1, and while Srinivasan teaches an example pause threshold of 70 skip bytes (para [0020]), neither Srinivasan nor Ljolje explicitly teaches the step of detecting a short or long pause in the pedagogic media file.
However, in analogous art, DeGrazia teaches detecting short and long pauses in the pedagogic media file (see col. 4 ln. 64 – col. 5 ln. 8, and claim 12: The processor 5 may be configured to detect three different types of silence, each of which may be treated differently. In the present example, the processor greatly compresses play out of pauses occurring between adjacent sentences in person B's speech, while only slightly compressing play out of pauses occurring between adjacent words in person B's speech).
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Srinivasan and Ljolje further in view of the above teachings of DeGrazia in order to provide catch-up audio at a faster playback rate without missing any important information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN R. SMITH
Examiner
Art Unit 2484



/THAI Q TRAN/             Supervisory Patent Examiner, Art Unit 2484